Title: From George Washington to Alexander Scammell, 14 July 1781
From: Washington, George
To: Scammell, Alexander


                  sir
                     
                     Head Quarters near Dobbs Ferry 14th July 1781
                  
                  Before retreat Beating you will send off Parties to waylay the Roads leading to Knigsbridge, in order to stop all Intelligence going to the Enemy—a few of Sheldons Horse (if they are tho’t necessary) may attend the Parties, in Order to bring back speedy Intelligence of any Discoveries which may be made.
                  Between Retreat Beating & Dark—about Dusk yours &  Sheldons Corps, will commence a silent March by the Right on the North River Road—from these Corps you will take Care to communicate with the Column on the Saw Mill River Road—& regulate your March by it.
                  As soon as you get to the Hill back of Courtlandts—you are to Halt—see what is in the Front between that & the Bridge—reconnoitre Tippets Hill with small Parties—examine the Ways leading to it—and see how accessable the Hill is to Cannon, without being discovered from the Block House at the Bridge or the Redoubt at the mouth of Spiten Devil—particular Attention also, by small Patroles, must be paid to any Movements which may be made upon the North River, & at Spiten Devil—to prevent the Enemy’s turng our Right Flank undiscovered.
                  A Communication must be immediately opened between the light Troops on the Right, & the main Body of the American Army on their left.
                  If the Troops with you should be attacked, you are not to suffer the Enemy to gain your Right—because you will be reinforced always on the Left—your Position being on the Right, you are always to extend that Way, to prevent being turned on that Flank.
                  If you get to the Bridge without Discovery or Opposition—you will immediately send Word thereof along the Road, leading to Valentines Hill.
                  At the mouth of Spiten Devil, it must be observed, whither any Water Craft lies there, whether any Person lives in the House at the Point—or whether there are any Boats in the Creek, & of what kind (if any)—Observe also what kind of Way leads from the Creek to the Redoubts also what kind of Carriage Way can be had thro the Fields to the point.
                  Reconnoitre is the Word, to distinguish between Friend & Foe.
                  
                     G.W.
                  
               